766 N.W.2d 870 (2009)
DEVLON PROPERTIES, INC., Plaintiff-Appellant,
v.
CITY OF BOYNE CITY, Michael Cain, Daniel W. Reed, and Boyne City Zoning Board of Appeals, Defendants-Appellees.
Docket No. 138165. COA No. 279188.
Supreme Court of Michigan.
June 26, 2009.


*871 Order
On order of the Court, the application for leave to appeal the December 18, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J. (dissenting).
I would grant leave to appeal to consider the "vesting of property rights in existing zoning" issue raised in my concurring statement in Dorman v. Clinton Twp., 477 Mich. 955, 956-957, 723 N.W.2d 905 (2006).